DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 17, 2021 in which claims 1, 5, 13, 14, 15, 16, 17, and 18 have been amended, claim 4 has been canceled, and claim 21 has been added. Therefore, claims 1-3 and 5-21 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
retrieving, using a computing system, historical data of previous requests for a resource by a requestor; retrieving, using the computing system, additional data for the requestor; 
correlating, using a predictive machine learning algorithm and using the computing system, the historical data of previous requests for the resource;
correlating, using the predictive machine learning algorithm and using the computing system, the additional data; 
based on the correlation of the historical data of previous requests for the resource, predicting, using the predictive machine learning algorithm and using the computing system, a future request for the resource from the requestor; 
based on the correlation of the additional data, predicting, using the predictive machine learning algorithm and using the computing system, a future payment from the requestor for the resource; 
correlating, using the predictive machine learning algorithm and using the computing system, the future request for the resource and the future payment from the requestor for the resource;
based on the correlation of the future request for the resource and the future payment for the resource, predicting, using the predictive machine learning algorithm and the computing system, a hold on fulfilling the future request; and 
determining a preventative action to minimize an actualization of the hold on fulfilling the future request.

Claim 14 recites the limitations of:
detect an actualization of a hold on a request for a resource by a requestor, correlate, using a predictive machine learning algorithm, at least one of data of previous holds or current holds for the resource by the requestor and additional data for the requester; 
based on the correlation between at least one of data of previous holds or current holds for the resource by the requestor and the additional data for the requester, predict, using the predictive machine learning algorithm, a likelihood of the hold being released; and 
determine whether to release the hold based on a prediction of the likelihood of the hold being released
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for making a determination and recommendation related to the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “computer” and “machine learning algorithm”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “computer” and “machine learning algorithm” language; “retrieving”, “correlating”, “predicting”, and “determining” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Claim 1 recites the limitations of:
but for the generically recited computer language, retrieving, using a computing system, historical data of previous requests for a resource by a requestor; retrieving, using the computing system, additional data for the requestor , in the context of the claimed invention encompasses manually retrieving historical user data.
but for the generically recited computer language, correlating, using a predictive machine learning algorithm and using the computing system, the historical data of previous requests for the resource, in the context of the claimed invention encompasses manually correlating user data. 
but for the generically recited computer language, correlating, using the predictive machine learning algorithm and using the computing system, the additional data, in the context of the claimed invention encompasses manually correlating user data.
but for the generically recited computer language, based on the correlation of the historical data of previous requests for the resource, predicting, using the predictive machine learning algorithm and using the computing system, a future request for the resource from the requestor, in the context of the claimed invention encompasses manually predicting a future request.
but for the generically recited computer language, based on the correlation of the additional data, predicting, using the predictive machine learning algorithm and using the computing system, a future payment from the requestor for the resource, in the context of the claimed invention encompasses manually predicting a future request.
but for the generically recited computer language, correlating, using the predictive machine learning algorithm and using the computing system, the future request for the resource and the future payment from the requestor for the resource, in the context of the claimed invention encompasses manually correlating a future request of a user.
but for the generically recited computer language, based on the correlation of the future request for the resource and the future payment for the resource, predicting, using the predictive machine learning algorithm and the computing system, a hold on fulfilling the future request, in the context of the claimed invention encompasses manually predicting a future transaction hold.
but for the generically recited computer language, determining a preventative action to minimize an actualization of the hold on fulfilling the future request, in the context of the claimed invention encompasses manually determining whether to hold or fulfill a future transaction.
Claim 5:  but for the generically recited computer language, wherein the additional data for the requestor further comprises an outstanding payment balance for the requestor, the method further comprising: predicting a date and amount of the future request based on the historical data of previous requests; predicting a date and amount of the future payment based on the payment history, in the context of the claimed invention encompasses manually analyzing historical information to predict and date and amount of a future request.
but for the generically recited computer language, predicting the hold on fulfilling the future request based on the date and amount of the future request, the date and amount of the future payment, the resource limit, and the outstanding payment balance, in the context of the claimed invention encompasses manually analyzing historical information to predict and date and amount of a future request.
Claim 6:  but for the generically recited computer language, wherein the preventive action comprises temporarily adjusting the resource limit assigned to the requestor, in the context of the claimed invention encompasses manually adjusting a resource limit.
Claim 7:  but for the generically recited computer language, wherein the resource limit comprises a credit limit, and the preventative action comprises temporarily increasing the credit limit, in the context of the claimed invention encompasses manually analyzing adjusting a credit limit.
Claim 8:  but for the generically recited computer language, further comprising: presenting the preventative action as a recommendation through a user interface; and applying the preventative action in response to input through the user interface, in the context of the claimed invention encompasses manually presenting and applying a recommended preventative action.
Claim 9:  but for the generically recited computer language, further comprising: automatically, without user input, applying the preventative action; and updating an account for the requestor based on the applied preventative action, in the context of the claimed invention encompasses manually updating an account for a user.
Claim 10:  but for the generically recited computer language, further comprising: actualizing the hold; detecting the actualization of the hold; predicting a likelihood of the hold being released; and determining whether to release the hold based on whether the likelihood of the hold being released exceeds a release threshold, in the context of the claimed invention encompasses manually actualizing a hold, detecting a hold, predicting the release of a hold, and determining the likelihood of a hold’s release.
Claim 11:  but for the generically recited computer language, further comprising: determining that the likelihood of the hold being released exceeds the release threshold; and automatically, without user input, increasing a threshold limit associated with the resource to prevent the hold, in the context of the claimed invention encompasses manually increasing a threshold limit associated with the resource to prevent the hold.
Claim 12:  but for the generically recited computer language, wherein automatically increasing the threshold limit comprises automatically increasing a credit limit, in the context of the claimed invention encompasses manually increasing a credit limit.
Claim 13:  but for the generically recited computer language, wherein the previous requests for the resource comprises previous orders for a buyer, the future request comprises a future order for the buyer, and the additional data for the requestor comprises a credit limit assigned to the buyer, a payment history for the buyer, and an outstanding payment balance for the buyer, the method further comprising: predicting, based on the previous orders, an amount and date of the future order; predicting, based on the payment history, an amount and date of a next payment from the buyer, in the context of the claimed invention encompasses manually predicting an order or payment based on prior history.
but for the generically recited computer language, predicting the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer, in the context of the claimed invention encompasses manually predicting a hold on fulfilling a future order based on related transactional data.
Claim 14 recites the limitations of:
but for the generically recited computer language, detect an actualization of a hold on a request for a resource by a requestor, correlate, using a predictive machine learning algorithm, at least one of data of previous holds or current holds for the resource by the requestor and additional data for the requester, in the context of the claimed invention encompasses manually detecting a transaction hold and correlating data.
but for the generically recited computer language, based on the correlation between at least one of data of previous holds or current holds for the resource by the requestor and the additional data for the requester, predict, using the predictive machine learning algorithm, a likelihood of the hold being released, in the context of the claimed invention encompasses manually determining whether a hold will be released.
but for the generically recited computer language, determine whether to release the hold based on a prediction of the likelihood of the hold being released, in the context of the claimed invention encompasses manually determining whether a hold will be released.
Claim 16:  but for the generically recited computer language, predict, based on the previous orders, an amount and date of the future order; predict, based on the payment history, an amount and date of a next payment from the buyer; and predict, the actualization of the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer, in the context of the claimed invention encompasses manually prediction transactions based on prior transaction history and related transactional data.
Claim 21:  but for the generically recited computer language, wherein the executable instructions, when executed by the processor, further cause the processor to: automatically increase a resource limit associated with the resource to release the hold, when the likelihood of the hold being released exceeds a release threshold, in the context of the claimed invention encompasses manually increasing a resource limit when the likelihood of a hold is beyond a threshold.
Claims 15 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 19-20 are substantially similar to claims 8-9, thus, they are rejected on similar grounds.
Claim 18 is substantially similar to claim 5, thus, it is rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “computer” and “machine learning algorithm”, to perform the “retrieving”, “correlating”, “predicting”, and “determining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “retrieving”, “correlating”, “predicting”, and “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 2 and 3 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-3 and 5-21 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 13, 14, 15, 16, 17, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang, U.S. Patent Application Publication Number 2016/0180316; in view of Bhandari, U.S. Patent Application Publication Number 2017/0124631.
As per claim 1, 
Wang explicitly teaches:
retrieving, using a computing system, historical data of previous requests for a resource by a requestor; retrieving, using the computing system, additional data for the requestor; (Wang at paras. 50-52 and 77-79) (As illustrated in FIG. 6A, the notification 620 may be displayed in conjunction with a text sequence 615 prompting the notification 620. In illustrated, the text conversation 410 includes the exchange “Oh, hey, thanks for paying for lunch. How much do I owe you?” and a response being entered “No problem. Your share was about $10.” The recognition of this as a payment transaction opportunity may be based on, at least, the words “paying,” “owe,” “share,” and the use of a dollar amount ($10) in a range recognized—such as by machine learning—as being commonly used in interpersonal financial transactions. As illustrated, in some embodiments, the text sequence 615 being analyzed may include prospective text sequence still in the process of being entered by a user 125.)
correlating, using a predictive machine learning algorithm and using the computing system, the historical data of previous requests for the resource; (Wang at paras. 50-52 and 77-79) (As illustrated in FIG. 6A, the notification 620 may be displayed in conjunction with a text sequence 615 prompting the notification 620. In illustrated, the text conversation 410 includes the exchange “Oh, hey, thanks for paying for lunch. How much do I owe you?” and a response being entered “No problem. Your share was about $10.” The recognition of this as a payment transaction opportunity may be based on, at least, the words “paying,” “owe,” “share,” and the use of a dollar amount ($10) in a range recognized—such as by machine learning—as being commonly used in interpersonal financial transactions. As illustrated, in some embodiments, the text sequence 615 being analyzed may include prospective text sequence still in the process of being entered by a user 125.)
correlating, using the predictive machine learning algorithm and using the computing system, the additional data; (Wang at paras. 50-52 and 77-79) (As illustrated in FIG. 6A, the notification 620 may be displayed in conjunction with a text sequence 615 prompting the notification 620. In illustrated, the text conversation 410 includes the exchange “Oh, hey, thanks for paying for lunch. How much do I owe you?” and a response being entered “No problem. Your share was about $10.” The recognition of this as a payment transaction opportunity may be based on, at least, the words “paying,” “owe,” “share,” and the use of a dollar amount ($10) in a range recognized—such as by machine learning—as being commonly used in interpersonal financial transactions. As illustrated, in some embodiments, the text sequence 615 being analyzed may include prospective text sequence still in the process of being entered by a user 125.)
based on the correlation of the historical data of previous requests for the resource, predicting, using the predictive machine learning algorithm and using the computing system, a future request for the resource from the requestor; (Wang at paras. 50-52 and 77-79) (As illustrated in FIG. 6A, the notification 620 may be displayed in conjunction with a text sequence 615 prompting the notification 620. In illustrated, the text conversation 410 includes the exchange “Oh, hey, thanks for paying for lunch. How much do I owe you?” and a response being entered “No problem. Your share was about $10.” The recognition of this as a payment transaction opportunity may be based on, at least, the words “paying,” “owe,” “share,” and the use of a dollar amount ($10) in a range recognized—such as by machine learning—as being commonly used in interpersonal financial transactions. As illustrated, in some embodiments, the text sequence 615 being analyzed may include prospective text sequence still in the process of being entered by a user 125.)
based on the correlation of the additional data, predicting, using the predictive machine learning algorithm and using the computing system, a future payment from the requestor for the resource; (Wang US20160180316 at paras. 40-42 and 50-52) (A prediction component 320 may receive context information 310 for a user 125 and predict a user interest in a payment transaction based on the context information 310. Content information 310 may comprise any information known about the user 125 or that relates to the user 125. Where the user 125 is registered with a social-networking service 110, the context information may comprise, at least, social-networking information for the user 125 on the social-networking service 110. The prediction component 320 may generate and pass payment transaction information 330 to a user interface component 340, the payment transaction information 330 defining the proposed payment transaction with details for presentation to a user for acceptance and details for performance with another user, payment system, service provider 190, and/or other related party.)
correlating, using the predictive machine learning algorithm and using the computing system, the future request for the resource and the future payment from the requestor for the resource; (Wang US20160180316 at paras. 40-42 and 50-52) (A prediction component 320 may receive context information 310 for a user 125 and predict a user interest in a payment transaction based on the context information 310. Content information 310 may comprise any information known about the user 125 or that relates to the user 125. Where the user 125 is registered with a social-networking service 110, the context information may comprise, at least, social-networking information for the user 125 on the social-networking service 110. The prediction component 320 may generate and pass payment transaction information 330 to a user interface component 340, the payment transaction information 330 defining the proposed payment transaction with details for presentation to a user for acceptance and details for performance with another user, payment system, service provider 190, and/or other related party.)

Wang does not explicitly teach, however, Bhandari does explicitly teach:
based on the correlation of the future request for the resource and the future payment for the resource, predicting, using the predictive machine learning algorithm and the computing system, a hold on fulfilling the future request; and (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
determining a preventative action to minimize an actualization of the hold on fulfilling the future request.  (Bhandari 2017/0124631 at paras. 37-40 and 53-56) ("The probability detail box 405 includes probabilities for other unintended fulfillment outcomes such as errors in the order, problems with the turnaround time, order holding, payment dispute, late payment, high order frequency relative to billing cycle times, and order contingencies or provisions. Of the unintended fulfillment outcomes displayed in the probability detail box, the payment dispute and late payment outcomes correspond to probabilities that exceed a threshold and require that the user take action. The probability detail box 405 includes an action button 410 that the user can select to begin the process of performing an action to reduce the likelihood of the corresponding unintended fulfillment outcome.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “based on the correlation of the future request for the resource and the future payment for the resource, predicting, using the predictive machine learning algorithm and the computing system, a hold on fulfilling the future request; and determining a preventative action to minimize an actualization of the hold on fulfilling the future request” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 10, Wang does not explicitly teach, however, Bhandari does explicitly teach:  further comprising: actualizing the hold; detecting the actualization of the hold; predicting a likelihood of the hold being released; and determining whether to release the hold based on whether the likelihood of the hold being released exceeds a release threshold.  (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “actualizing the hold; detecting the actualization of the hold; predicting a likelihood of the hold being released; and determining whether to release the hold based on whether the likelihood of the hold being released exceeds a release threshold” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 11, Wang does not explicitly teach, however, Bhandari does explicitly teach:  further comprising: determining that the likelihood of the hold being released exceeds the release threshold; and automatically, without user input, increasing a threshold limit associated with the resource to prevent the hold.  (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “further comprising: determining that the likelihood of the hold being released exceeds the release threshold; and automatically, without user input, increasing a threshold limit associated with the resource to prevent the hold” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 13, Wang does not explicitly teach, however, Bhandari does explicitly teach:  
wherein the previous requests for the resource comprises previous orders for a buyer, the future request comprises a future order for the buyer, and the additional data for the requestor comprises a credit limit assigned to the buyer, a payment history for the buyer, and an outstanding payment balance for the buyer, the method further comprising: predicting, based on the previous orders, an amount and date of the future order; predicting, based on the payment history, an amount and date of a next payment from the buyer; and (Bhandari at paras. 30-32) ( In the example shown in FIG. 1, the billing system 127 applies the predictive model 115 and determines an increased likelihood that the purchaser will pay the invoices late for order 109 if the invoices are sent less than fourteen days before the desired pay date. The billing system 127 provides prediction 136 to the user 130 through the billing user interface 133. To reduce the likelihood of late payment by the purchaser, the billing system 127 provides instructions 139 to the user 130 to send the invoices twenty-one days before the desired pay date. Similar to the ordering system 106, the billing system 127 may require that the user 130 execute the instructions 139.)
predicting the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer.  (Bhandari 2017/0124631 at paras. 37-40 and 53-56) ("The probability detail box 405 includes probabilities for other unintended fulfillment outcomes such as errors in the order, problems with the turnaround time, order holding, payment dispute, late payment, high order frequency relative to billing cycle times, and order contingencies or provisions. Of the unintended fulfillment outcomes displayed in the probability detail box, the payment dispute and late payment outcomes correspond to probabilities that exceed a threshold and require that the user take action. The probability detail box 405 includes an action button 410 that the user can select to begin the process of performing an action to reduce the likelihood of the corresponding unintended fulfillment outcome.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “wherein the previous requests for the resource comprises previous orders for a buyer, the future request comprises a future order for the buyer, and the additional data for the requestor comprises a credit limit assigned to the buyer, a payment history for the buyer, and an outstanding payment balance for the buyer, the method further comprising: predicting, based on the previous orders, an amount and date of the future order; predicting, based on the payment history, an amount and date of a next payment from the buyer; and predicting the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 14, 
Wang explicitly teaches:
correlate, using a predictive machine learning algorithm, at least one of data of previous holds or current holds for the resource by the requestor and additional data for the requester; based on the correlation between at least one of data of previous holds or current holds for the resource by the requestor and the additional data for the requester, predict, using the predictive machine learning algorithm, (Wang at paras. 50-52 and 77-79) (As illustrated in FIG. 6A, the notification 620 may be displayed in conjunction with a text sequence 615 prompting the notification 620. In illustrated, the text conversation 410 includes the exchange “Oh, hey, thanks for paying for lunch. How much do I owe you?” and a response being entered “No problem. Your share was about $10.” The recognition of this as a payment transaction opportunity may be based on, at least, the words “paying,” “owe,” “share,” and the use of a dollar amount ($10) in a range recognized—such as by machine learning—as being commonly used in interpersonal financial transactions. As illustrated, in some embodiments, the text sequence 615 being analyzed may include prospective text sequence still in the process of being entered by a user 125.)

Wang does not explicitly teach, however, Bhandari does explicitly teach:  
detect an actualization of a hold on a request for a resource by a requestor, (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
a likelihood of the hold being released; and determine whether to release the hold based on a prediction of the likelihood of the hold being released. (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “detect an actualization of a hold on a request for a resource by a requestor, a likelihood of the hold being released; and determine whether to release the hold based on a prediction of the likelihood of the hold being released” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 16, Wang does not explicitly teach, however, Bhandari does explicitly teach:  wherein the previous requests for the resource comprises previous orders for a buyer, the future request comprises a future order for the buyer, and the additional data for the requestor comprises a credit limit assigned to the buyer, a payment history for the buyer, and an outstanding payment balance for the buyer, wherein the executable instructions, when executed by the processor, cause the processor to:  predict, based on the previous orders, an amount and date of the future order; (Bhandari at paras. 30-32) ( In the example shown in FIG. 1, the billing system 127 applies the predictive model 115 and determines an increased likelihood that the purchaser will pay the invoices late for order 109 if the invoices are sent less than fourteen days before the desired pay date. The billing system 127 provides prediction 136 to the user 130 through the billing user interface 133. To reduce the likelihood of late payment by the purchaser, the billing system 127 provides instructions 139 to the user 130 to send the invoices twenty-one days before the desired pay date. Similar to the ordering system 106, the billing system 127 may require that the user 130 execute the instructions 139.)
predict, based on the payment history, an amount and date of a next payment from the buyer; and (Bhandari at paras. 30-32) ( In the example shown in FIG. 1, the billing system 127 applies the predictive model 115 and determines an increased likelihood that the purchaser will pay the invoices late for order 109 if the invoices are sent less than fourteen days before the desired pay date. The billing system 127 provides prediction 136 to the user 130 through the billing user interface 133. To reduce the likelihood of late payment by the purchaser, the billing system 127 provides instructions 139 to the user 130 to send the invoices twenty-one days before the desired pay date. Similar to the ordering system 106, the billing system 127 may require that the user 130 execute the instructions 139.)
predict, the actualization of the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer.  (Bhandari 2017/0124631 at paras. 37-40 and 53-56) ("The probability detail box 405 includes probabilities for other unintended fulfillment outcomes such as errors in the order, problems with the turnaround time, order holding, payment dispute, late payment, high order frequency relative to billing cycle times, and order contingencies or provisions. Of the unintended fulfillment outcomes displayed in the probability detail box, the payment dispute and late payment outcomes correspond to probabilities that exceed a threshold and require that the user take action. The probability detail box 405 includes an action button 410 that the user can select to begin the process of performing an action to reduce the likelihood of the corresponding unintended fulfillment outcome.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “wherein the previous requests for the resource comprises previous orders for a buyer, the future request comprises a future order for the buyer, and the additional data for the requestor comprises a credit limit assigned to the buyer, a payment history for the buyer, and an outstanding payment balance for the buyer, wherein the executable instructions, when executed by the processor, cause the processor to:  predict, based on the previous orders, an amount and date of the future order; predict, based on the payment history, an amount and date of a next payment from the buyer; and predict, the actualization of the hold on fulfilling the future order based on the predicted amount and date of the future order, the predicted amount and date of the next payment, the credit limit assigned to the buyer, and the outstanding payment balance for the buyer.  ” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 21, Wang does not explicitly teach, however, Bhandari does explicitly teach:  wherein the executable instructions, when executed by the processor, further cause the processor to: automatically increase a resource limit associated with the resource to release the hold, when the likelihood of the hold being released exceeds a release threshold.  (Bhandari 2017/0124631 at paras. 38-40 and 71-74) ("The system determines, for each indication of the likelihood, whether the likelihood satisfies a threshold (760). In some implementations, the seller selects the thresholds based on the seller's goals and risk tolerance. For example, a seller may not want the chance of an order being cancelled to be above fifty percent. The seller may have a higher tolerance for an order being placed on hold, such as seventy-five percent.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Bhandari to provide for “wherein the executable instructions, when executed by the processor, further cause the processor to: automatically increase a resource limit associated with the resource to release the hold, when the likelihood of the hold being released exceeds a release threshold” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
Claims 15 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 19-20 are substantially similar to claims 8-9, thus, they are rejected on similar grounds.

Claims 2, 3, 5, 6, 7, 8, 9, 12, 18, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang, U.S. Patent Application Publication Number 2016/0180316; in view of Bhandari, U.S. Patent Application Publication Number 2017/0124631; in view of Hagen, U.S. Patent Application Publication Number 2017/0004487.
As per claim 2, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  wherein the additional data for the requestor comprises a resource limit assigned to the requestor.  (Hagen at paras. 94-96) (if the system has low confidence (e.g., 30%) that the user is the same as the closest matching user found in historical records and/or the system determines that the credit risk 822 is too high (e.g., above a threshold), the system may present a general/less targeted content to the users, such as a weather report for a region associated with the closest matching user or a simple welcome message (e.g., “Welcome to the checkout page!”). On the other hand, if the system has a higher confidence (e.g., 70%) that the user is the same as the closest matching user found in historical records and/or the system determines that the credit risk 822 is sufficiently low (e.g., below a threshold), the system may present more targeted content (e.g., “We think you might be interested in our new baseball caps!”). Similarly, if the system has a much higher confidence (e.g., 95%) that the user is the same as the closest matching user and/or the system determines that the credit risk 822 is very low (e.g., below still another threshold), the system may present even more specific content (e.g., “You have been preapproved for our credit products!”). In other words, the cutoff value 450 may be increased or decreased as needed based at least in part on the significance of consequences associated with an incorrect determination of a user identity.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for wherein the additional data for the requestor comprises a resource limit assigned to the requestor because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33) 
As per claim 3, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  wherein the additional data for the requestor comprises a payment history for the requestor.  (Hagen at paras. 40-42) ( the record matching service may determine a credit limit for the remote user 104 that the record matching service 114 will honor for purchases from the merchant of the merchant system 106, based on certain details of the transaction, such as the goods being purchased, the merchant identity, the amount of purchase, the type of payment plan, the customer's purchasing ability, customer's payment history, and/or the customer's most recent purchasing activity.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for wherein the additional data for the requestor comprises a payment history for the requestor because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
As per claim 5, Wang does not explicitly teach, however, Bhandari does explicitly teach:  wherein the additional data for the requestor further comprises an outstanding payment balance for the requestor, the method further comprising: predicting a date and amount of the future request based on the historical data of previous requests; predicting a date and amount of the future payment based on the payment history; and (Bhandari at paras. 30-32) ( In the example shown in FIG. 1, the billing system 127 applies the predictive model 115 and determines an increased likelihood that the purchaser will pay the invoices late for order 109 if the invoices are sent less than fourteen days before the desired pay date. The billing system 127 provides prediction 136 to the user 130 through the billing user interface 133. To reduce the likelihood of late payment by the purchaser, the billing system 127 provides instructions 139 to the user 130 to send the invoices twenty-one days before the desired pay date. Similar to the ordering system 106, the billing system 127 may require that the user 130 execute the instructions 139.)
predicting the hold on fulfilling the future request based on the date and amount of the future request, the date and amount of the future payment, the resource limit, and the outstanding payment balance.  (Bhandari 2017/0124631 at paras. 37-40 and 53-56) ("The probability detail box 405 includes probabilities for other unintended fulfillment outcomes such as errors in the order, problems with the turnaround time, order holding, payment dispute, late payment, high order frequency relative to billing cycle times, and order contingencies or provisions. Of the unintended fulfillment outcomes displayed in the probability detail box, the payment dispute and late payment outcomes correspond to probabilities that exceed a threshold and require that the user take action. The probability detail box 405 includes an action button 410 that the user can select to begin the process of performing an action to reduce the likelihood of the corresponding unintended fulfillment outcome.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for “wherein the additional data for the requestor further comprises an outstanding payment balance for the requestor, the method further comprising: predicting a date and amount of the future request based on the historical data of previous requests; predicting a date and amount of the future payment based on the payment history; and predicting the hold on fulfilling the future request based on the date and amount of the future request, the date and amount of the future payment, the resource limit, and the outstanding payment balance” because it provides for a system that can forecast an unintended fulfillment outcome and adjust the order to reduce the risk of an unintended fulfillment outcome.  (Bhandari at paras. 3-5)
As per claim 6, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  wherein the preventive action comprises temporarily adjusting the resource limit assigned to the requestor.  (Hagen 2017/0004487 at paras. 143-145) ("Another appropriate action may include the creditor temporarily increasing the credit limit of the user.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for wherein the preventive action comprises temporarily adjusting the resource limit assigned to the requestor because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
As per claim 7, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  wherein the resource limit comprises a credit limit, and the preventative action comprises temporarily increasing the credit limit.  (Hagen 2017/0004487 at paras. 143-145) ("Another appropriate action may include the creditor temporarily increasing the credit limit of the user.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for wherein the resource limit comprises a credit limit, and the preventative action comprises temporarily increasing the credit limit because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
As per claim 8, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  further comprising: presenting the preventative action as a recommendation through a user interface; and applying the preventative action in response to input through the user interface.  (Hagen 2017/0004487 at paras. 143-145) ("An appropriate action may include notifying the merchant of the likely return, thereby allowing the merchant to manage inventory accordingly (e.g., if the merchant sells out of the particular item, the merchant may expect to receive another item into stock from the return). Another appropriate action may be to change, add, or remove a promotion for the transaction. For example, if the item is deemed by the supervised model to be likely (e.g., above a threshold) to be returned, a free shipping promotion may be canceled for the transaction, or the user may be encouraged to add an additional item to the transaction that is less likely to be returned. Still another appropriate action may be to present the user with different payment options then may have otherwise been presented had the risk of return been less likely, with the different payment options being better able to mitigate the extra cost of managing the return. For example, the user may be prompted to prepay for the order, or the user may be presented with an offer to insure the shipment of the item for a fee.  Yet another appropriate action may include adjusting a payment period for the purchase. For example, if the user selected a payment type whereby the customer would pay in full after 14 days, the payment due date may be extended to 28 days to account for a delay in payment due to the likely return. That is, rather than receiving a notification by the merchant on the 15th day requesting payment, the merchant may delay its demand until the 29th day. Even another appropriate action may include the creditor temporarily increasing the credit limit of the user. For example, if the user purchases $5,000 worth of goods and is determined likely to return $1,000 worth of goods from that purchase, the creditor may increase the credit limit of the user by $1,000 in order to not penalize the user for goods which are likely in transit for return back to the merchant.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for further comprising: presenting the preventative action as a recommendation through a user interface; and applying the preventative action in response to input through the user interface because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
As per claim 9, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  further comprising: automatically, without user input, applying the preventative action; and updating an account for the requestor based on the applied preventative action.  (Hagen 2017/0004487 at paras. 143-145) ("An appropriate action may include notifying the merchant of the likely return, thereby allowing the merchant to manage inventory accordingly (e.g., if the merchant sells out of the particular item, the merchant may expect to receive another item into stock from the return). Another appropriate action may be to change, add, or remove a promotion for the transaction. For example, if the item is deemed by the supervised model to be likely (e.g., above a threshold) to be returned, a free shipping promotion may be canceled for the transaction, or the user may be encouraged to add an additional item to the transaction that is less likely to be returned. Still another appropriate action may be to present the user with different payment options then may have otherwise been presented had the risk of return been less likely, with the different payment options being better able to mitigate the extra cost of managing the return. For example, the user may be prompted to prepay for the order, or the user may be presented with an offer to insure the shipment of the item for a fee.  Yet another appropriate action may include adjusting a payment period for the purchase. For example, if the user selected a payment type whereby the customer would pay in full after 14 days, the payment due date may be extended to 28 days to account for a delay in payment due to the likely return. That is, rather than receiving a notification by the merchant on the 15th day requesting payment, the merchant may delay its demand until the 29th day. Even another appropriate action may include the creditor temporarily increasing the credit limit of the user. For example, if the user purchases $5,000 worth of goods and is determined likely to return $1,000 worth of goods from that purchase, the creditor may increase the credit limit of the user by $1,000 in order to not penalize the user for goods which are likely in transit for return back to the merchant.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for further comprising: automatically, without user input, applying the preventative action; and updating an account for the requestor based on the applied preventative action because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
As per claim 12, Wang and Bhandari do not explicitly teach, however, Hagen does explicitly teach:  wherein automatically increasing the threshold limit comprises automatically increasing a credit limit.  (Hagen 2017/0004487 at paras. 143-145) ("Another appropriate action may include the creditor temporarily increasing the credit limit of the user.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Bhandari, and Hagen to provide for wherein automatically increasing the threshold limit comprises automatically increasing a credit limit because it allows for online payment systems to operate more efficiently and in a manner that addresses many of the cumbersome aspects of conventional authentication techniques, thereby making such online payment systems easier to use.  (Hagen at paras. 31-33)
Claim 18 is substantially similar to claim 5, thus, it is rejected on similar grounds.


Response to Arguments
Applicant’s arguments filed on December 17, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3, 5-9, and 14-21, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea. Examiner disagrees and notes, however, that the limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to collecting and analyzing historical usage information to predict the future completion of a financial transaction, and recommending an action based on the analysis.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant next argues that the claims recite additional elements that integrate the judicial exception into a practical application.  Examiner disagrees, however, and notes that the additional elements of the computer system - a “computer” and “machine learning algorithm”, - to perform the “retrieving”, “correlating”, “predicting”, and “determining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to collecting and analyzing historical usage information to predict the future completion of a financial transaction, and recommending an action based on the analysis and are held to be directed to the abstract idea of conducting a financial transaction and collecting, analyzing, and displaying related transactional information in an organized manner.  The claims invoke the “computer” and “machine learning algorithm” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “retrieving”, “correlating”, “predicting”, and “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
With respect to Applicant’s arguments as to the § 102 rejections for now pending claim 14, Examiner notes that those arguments are moot in light of the withdrawn rejection.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-3 and 5-21, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698